IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
BRANDON LOVICE ACKER,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-5196
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 28, 2016.

An appeal from the Circuit Court for Duval County.
Brad Stetson, Judge.

Nancy A. Daniels, Public Defender, Glen P. Gifford, Assistant Public Defender,
David A. Henson, Assistant Public Defender, and David A. Davis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Lee, Assistant Attorney General, and
Matthew Pavese, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant was convicted of first-degree murder, attempted first-degree

murder, and possession of a firearm by a convicted felon. He appeals his

convictions and sentence. We affirm the convictions without discussion, but we
reverse and remand for resentencing consistent with Williams v. State, 186 So. 3d
989 (Fla. 2016).

      At the time of sentencing, the trial court was bound by this Court’s decision

in Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013) (en banc), review granted,

145 So. 3d 830 (Fla. 2014). The parties agreed below that under Walton, the trial

court was obligated to impose consecutive sentences. Here, they argued about

whether this Court should reconsider Walton.

      While this appeal was pending, though, the Florida Supreme Court decided

Williams v. State, holding that when “multiple firearm offenses are committed

contemporaneously, during which time multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” 186 So. 3d at 993

(emphasis added). Now, “a trial judge has discretion to order the mandatory

minimum sentences to run consecutively, but may impose the sentences

concurrently.” Id.

      Accordingly, while we affirm the convictions, we remand for a new

sentencing consistent with Williams, during which the trial court may determine

whether appellant’s sentences for counts I and III should be consecutive or

concurrent.

      AFFIRMED in part; REVERSED and REMANDED in part.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.

                                        2